DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed August 28, 2019 has been considered.

Drawings
The drawings filed August 28, 2019 are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology.  Note the term “means” throughout.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the plurality of misuse sensors comprises” in line 2.  It cannot be ascertained if Applicant intends to positively claim plural misuse sensors or a single misuse sensor.  Note claim 1, from which claim 2 depends, sets forth “one or more misuse sensors” (see line 3).
Claim 3 is indefinite as it depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberg (20140292503).

Regarding claim 2, note the plurality of misuse sensors comprises at least one of a child presence sensor configured to detect whether a child is present in the child seat (see ¶ 0105), a child seat buckle sensor configured to detect whether the child seat buckle is latched (see ¶ 0012 and ¶ 0105), or a child seat attachment sensor configured to detect whether the child seat is attached to the vehicle (belt tension of belts attaching a child seat to a vehicle, as set forth in ¶ 0105).
Regarding claim 3, note the terminal comprises receiving means (1221) configured to receive data transmitted by the transmission means, and processing means (1217) to process communication between the receiving means and the display means.
Regarding claim 4, note a plurality of vehicle state sensors configured to be embedded (“installed in or near a child seat”, as set forth in ¶ 0044, i.e. on the vehicle) on the vehicle (see Figure 11) the processing means being configured to process communication between the 
Regarding claim 5, note the plurality of vehicle state sensors is configured to determine whether the vehicle is parked.  Note “the detected (1001) condition (1201) is a child left in a child seat (103) in an otherwise empty vehicle” (see lines 3 to 4 in (see ¶ 0048), which is indicative of the vehicle being parked.  Also note “a sensor may sense or detect conditions (1201) including … internal vehicle temperature” (see lines 1 to 3 in ¶ 0063), which is indicative of a vehicle being parked in the sun, or “vehicle itself in motion” (see lines 1 and 14 in ¶ 0063), which is indicative of the vehicle moving (i.e. not parked).
Regarding claim 6, note the child seat is communicatively connected to the terminal by one of a Bluetooth connection, Wi-Fi connection, or a wired connection.  See ¶ 0066.
Regarding claim 7, note that when the installation of the child seat is in a misuse state (as described throughout) and the vehicle is not parked (i.e. moving), the child seat warning system is configure to display a signal (to the LCD screen) in accordance with a drive time (motion of the vehicle is necessarily representative of the vehicle having been driven for some period of time) of the vehicle.
Regarding claim 8, note a vehicle comprising a child seat misuse warning system.  See ¶ 0026 and Figure 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (20140292503).
Schoenberg shows all claimed features of the instant invention with the exception of the specifically recited method of warning of child seat misuse steps.  Note description of Schoenberg in the rejection above.
It would have been obvious, if not inherent, for one having ordinary skill in the pertinent art at the time of filing of the instant application to warn of child seat misuse by the specifically recited method steps.  This method enhances child safety with minimal adult input while making use of equipment already provided in the system structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rork et al (20100253498) shows a child seat monitoring system that measures a connection of a harness buckle.  Orlewski (20090234542) shows a child seat detection system that senses vehicle internal temperature as indicative of child seat misuse.  WO2007060417A1 shows a child safety seat detection system including a display screen for providing a visual signal to a driver.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/December 1, 2021                                       Primary Examiner, Art Unit 3636